27 F.3d 567
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Annie TENNYSON, Individually;  Annie Tennyson, on behalf ofRoland Tennyson, a minor;  Annie Tennyson, on behalf ofMalcom Tennyson, a minor;  Phillis Hill, Individually;Phillis Hill, on behalf of Terry Hill, a minor;  Plaintiffs-Appellants,Annie Tennyson, Administratrix for the Estate of Donald E.Tennyson, Sr.;  Kenneth Dietz, AncillaryAdministrator for the Estate, Plaintiffs,v.Herbert C. BROWER;  Latham Trucking Company, Inc.,Defendants-Appellees.
Nos. 93-5591, 93-5696.
United States Court of Appeals, Sixth Circuit.
June 21, 1994.

1
Before:  MILBURN and NELSON, Circuit Judges;  COOK, District Judge.*

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
The court finds that no prejudicial error intervened in the judgment and proceedings in the district court, and it is therefore ORDERED that said judgment be and it hereby is affirmed.



*
 The Honorable Julian A. Cook, Chief District Judge for the Eastern District of Michigan, sitting by designation